Exhibit 10.1

CONFIDENTIAL

LSC Communications US, LLC.

Participation Agreement

[Date]

[Participant Name]

[Address]

 

  Re: Notice of Participation in the Key Employee Severance Plan

Dear                    :

LSC Communications, Inc. (the “Company”) is pleased to inform you that you have
been selected as a participant in the Company’s LSC Communications US, LLC Key
Employee Severance Plan (the “Severance Plan”), which is operated as a sub-plan
under the LSC Separation Pay Plan. Capitalized terms that are used in this
Participation Agreement but that are not defined herein shall have the meanings
set forth in the Severance Plan.

Severance Plan Benefits

Under Section 5(a) of the Severance Plan, in the event you incur a Qualifying
Termination, which for purposes of the Severance Plan includes a termination of
your employment by the Company without Cause (unless otherwise set forth in this
Participation Agreement [if applicable: or a termination of your employment for
Good Reason (as defined below)], then so long as you fulfill the Severance
Plan’s requirements (e.g., executing a Separation Agreement and General
Release), then you would be entitled to the following benefits:

 

  •   Salary continuation for          months;

 

  •   Payment of         % of your target annual bonus;

 

  •   A lump-sum payment which will represent the current difference between
your monthly medical insurance cost immediately prior to the applicable
Qualifying Termination and the monthly cost for COBRA for          months and
may be used for any purpose, including to offset the cost of electing COBRA
coverage; and

 

  •            months of outplacement assistance from a provider selected by the
Company.

The salary continuation and target bonus payments amounts set forth above will
be paid as provided in the Severance Plan beginning approximately 60 days
following your Qualifying Termination and ending on the [first anniversary/18th
month anniversary/second anniversary [choose one or update as applicable]] of
the Qualifying Termination.



--------------------------------------------------------------------------------

Under Section 5(b) of the Severance Plan, in the event that your Qualifying
Termination occurs within two years following the date of a Change in Control of
the Company, then so long as you fulfill the Severance Plan’s requirements
(e.g., executing a Separation Agreement and General Release), then you would be
entitled to the following benefits:

 

  •   Salary continuation for          months;

 

  •   Payment of         % of your target annual bonus;

 

  •   A lump-sum payment which will represent the current difference between
your monthly medical insurance cost immediately prior to the applicable
Qualifying Termination and the monthly cost for COBRA for          months and
may be used for any purpose, including to offset the cost of electing COBRA
coverage; and

 

  •            months of outplacement assistance from a provider selected by the
Company.

The salary continuation and target bonus payments amounts set forth above will
be paid as provided in the Severance Plan beginning approximately 60 days
following your Qualifying Termination and ending on the [first anniversary/18th
month anniversary/second anniversary [choose one or update as applicable]] of
the Qualifying Termination.

Notwithstanding anything in the Severance Plan to the contrary (including
Section 4(d) thereof) and regardless of whether a Qualifying Termination occurs
before, on or after a Change in Control, the Separation Agreement and General
Release shall not include any non-competition or non-solicitation covenants. The
only restrictive covenants you are required to comply with as a condition to
receiving severance benefits under the Severance Plan are set forth below in
Annex A to this Participation Agreement.

Restrictive Covenants

By signing below, you acknowledge and agree to comply with the restrictive
covenants set forth on Annex A to this Participation Agreement and incorporated
herein by reference.

Additional Terms

 

  a. Resignations. Upon termination of your employment for any reason, you shall
resign from such offices and directorships, if any, of the Company that you may
hold from time to time.

 

  b. Indemnification. Your rights of indemnification under the Company’s
organizational documents, any plan or agreement at law or otherwise and your
rights thereunder to director’s and officer’s liability insurance coverage for,
in both cases, actions as an officer of the Company shall survive your
termination of employment.

 

2



--------------------------------------------------------------------------------

[If applicable: For purposes of the Severance Plan and this Participation
Agreement, “Good Reason” means, without your express written consent, the
occurrence of any of the following events:

 

  i. A change in your duties or responsibilities (including reporting
responsibilities) that taken as a whole represents a material and adverse
diminution of your duties, responsibilities or status with the Company (other
than a temporary change that results from or relates to your incapacitation due
to physical or mental illness);

  ii. A material reduction by the Company in your rate of annual base salary or
annual target bonus opportunity (including any material and adverse change in
the formula for such annual bonus target) as the same may be increased from time
to time; or

  iii. Any requirement of the Company that your office be more than seventy-five
(75) miles from Chicago, Illinois.

Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred if the Company cures such action, failure or breach within ten
(10) days after receipt of notice thereof given by you. Your right to terminate
employment for Good Reason shall not be affected by your incapacities due to
mental or physical illness and your continued employment shall not constitute
consent to, or a waiver of rights with respect to, any event or condition
constituting Good Reason, provided, however, that you must provide notice of
termination of employment within ninety (90) days following the initial
existence of the event constituting Good Reason or such event shall not
constitute Good Reason under the Severance Plan or this Participation
Agreement.]

Administrative Provisions

Your eligibility to receive the benefits described above, and the timing of your
receipt of those benefits, is in all cases subject to the terms of the Severance
Plan, a copy of which can be obtained by contacting the Company’s Chief Human
Resources Officer.

Please note, your participation in the Severance Plan is subject to your
execution of this Participation Agreement and the letter from the Company, dated
as of                     , 201[    ], to which this Participation Agreement is
appended. Until you sign such letter and this Participation Agreement below
where indicated and return it to Scott Bigelow, you will not be eligible for the
benefits described above in this notice even if a Qualifying Termination were to
otherwise occur. If you fail to sign and return such letter and this
Participation Agreement by                     , 201[    ] then you will lose
the opportunity to participate in the Severance Plan.

We thank you for your continued services to the Company.

 

Sincerely,  

 

R. Scott Bigelow, Chief Human Resources Officer

 

3



--------------------------------------------------------------------------------

By signing below, you agree to be bound by the terms of this Participation
Agreement and the Severance Plan.

 

  Participant

Date:    

 

4



--------------------------------------------------------------------------------

ANNEX A

Restrictive Covenants

You and the Company recognize that, due to the nature of your employment and
relationship with the Company, you will have access to and develop confidential
business information, proprietary information, and trade secrets relating to the
business and operations of the Company and its affiliates. You acknowledge that
such information is valuable to the business of the Company and its affiliates,
and that disclosure to, or use for the benefit of, any person or entity other
than the Company or its affiliates, would cause substantial damage to the
Company. You further acknowledge that your duties for the Company include the
opportunity to develop and maintain relationships with the Company’s customers,
employees, representatives and agents on behalf of the Company and that access
to and development of those close relationships with the Company’s customers
render your services special, unique and extraordinary. As a result of your
position and customer contacts, you recognize that you will gain valuable
information about (i) the Company’s relationship with its customers, their
buying habits, special needs, and purchasing policies, (ii) the Company’s
pricing policies, purchasing policies, profit structures, and margin needs,
(iii) the skills, capabilities and other employment-related information relating
to Company employees, and (iv) other matters of which you would not otherwise
know and that is not otherwise readily available. You recognize that the good
will and relationships described herein are assets and extremely valuable to the
Company, and that loss of or damage to those relationships would destroy or
diminish the value of the Company. In consideration of the covenants and
agreements of the Company herein contained, the payments to be made by the
Company pursuant to the Severance Plan and this Participation Agreement, you
agree as follows:

 

  1. Noncompetition and Non-solicitation of Customers and Employees

 

  a. [If applicable] Non-competition. You agree that, from the date of your
termination of employment for any reason, including a termination initiated by
the Company with or without Cause, and for [     ] months thereafter, you will
not, directly or indirectly, either as an employee, employer, consultant, agent,
principal, partner, stockholder, corporate officer, director or in any other
individual or representative capacity, worldwide, engage in any business which
is competitive with the business of the Company. You may, however, own stock or
the rights to own stock in a company covered by this paragraph that is publicly
owned and regularly traded on any national exchange or in the over-the-counter
market, so long as your holdings of stock or rights to own stock do not exceed
the lesser of (i) 1% of the capital stock entitled to vote in the election of
directors or (ii) the combined value of the stock or rights to acquire stock
does not exceed your gross annual earnings from the Company.

b. Non-solicitation of Customers. You agree that you shall not, while employed
by the Company and for a period of [                ] from the date of your
termination of employment for any reason, including your termination initiated
by the Company with or without Cause, directly or indirectly, either on your own
behalf or on behalf of any other person, firm or entity, solicit or provide
services that are the same as or similar to the services the Company provided or
offered while you were employed by the Company to any customer or prospective
customer of the Company (i) with



--------------------------------------------------------------------------------

whom you had direct contact during the last two years of your employment with
the Company or about whom you learned confidential information as a result of
your employment with the Company, or (ii) with whom any person over whom you had
supervisory authority at any time had direct contact during the last two years
of your employment with the Company or about whom such person learned
confidential information as a result of his or her employment with the Company.

c. Non-solicitation of Employees. You shall not, while employed by the Company
and for a period of two years following your termination of employment for any
reason, including your termination of employment initiated by the Company with
or without Cause, either directly or indirectly solicit, induce or encourage any
individual who was a Company employee at the time of, or within six months prior
to, your termination of employment, to terminate their employment with the
Company or accept employment with any entity, including but not limited to a
competitor, supplier or customer of the Company, nor shall you cooperate with
any others in doing or attempting to do so. As used herein, the term “solicit,
induce or encourage” includes, but is not limited to, (i) initiating
communications with a Company employee relating to possible employment,
(ii) offering bonuses or other compensation to encourage a Company employee to
terminate his or her employment with the Company and accept employment with any
entity, including but not limited to a competitor, supplier or customer of the
Company, or (iii) referring Company employees to personnel or agents employed by
any entity, including but not limited to competitors, suppliers or customers of
the Company.

 

  2. Confidential Information.

 

  a. Definition of Confidential Information. Employee agrees that the
confidentiality obligations set forth in the Company’s policies shall continue
in full force and effect from and after the date hereof. In addition, Employee
acknowledges that his position with the Company created a relationship of high
trust and confidence with respect to Confidential Information owned by the
Company, its customers or suppliers that may have been learned or developed by
Employee while employed by the Company. For purposes of this Agreement,
“Confidential Information” means all information that meets one or more of the
following three conditions: (i) it has not been made available generally to the
public either by the Company or by a third party with the Company’s consent,
(ii) it is useful or of value to the Company’s current or anticipated business
or research and development activities or those of a customer or supplier of the
Company, or (iii) it either has been identified as confidential to Employee by
the Company (orally or in writing) or it has been maintained as confidential
from outside parties and is recognized as intended for internal disclosure only.
Confidential Information includes, but is not limited to, “Trade Secrets” to the
full extent of the definition of that term under Delaware law. It does not
include “general skills, knowledge and experience” as those terms are defined
under Delaware law.

 

  b.

Examples of Confidential Information. Confidential Information includes, but is
not limited to: computer programs, unpatented inventions, discoveries or



--------------------------------------------------------------------------------

  improvements; marketing, manufacturing, organizational, research and
development, and business plans; proposed benefit designs; vendor lists,
relationship information and pricing; company policies; sales forecasts;
personnel information (including the identity of Company employees, their
responsibilities, competence, abilities, and compensation); medical information
about employees; pricing and nonpublic financial information; lists of current
and prospective customers and information on customers or their employees;
information concerning planned or pending acquisitions or divestitures; and
information concerning purchases of major equipment or property.

 

  c. General Skills, Knowledge and Experience. Employee may take and use the
general skills, knowledge and experience that Employee has learned or developed
in Employee’s position or positions with the Company.

 

  d. Confidentiality Obligations. Employee will not (i) disclose, directly or
indirectly, any Confidential Information to anyone outside of the Company or to
any employees of the Company not authorized to receive such information or
(ii) use any Confidential Information other than as may be necessary to perform
Employee’s obligations under this Separation Agreement. In no event will
Employee disclose any Confidential Information to, or use any Confidential
Information for the benefit of any other person or entity, including without
limitation any current or future competitor, supplier or customer of the
Company, or any future employer of Employee.

 

  e. Duration. With respect to Trade Secrets, Employee’s obligations under
subparagraph (d) shall continue indefinitely or until such Trade Secret
information has been made available generally to the public either by the
Company or by a third party with the Company’s consent or is otherwise not
considered a Trade Secret under Delaware law. With respect to Confidential
Information that is not a Trade Secret (hereinafter referred to as “Proprietary
Information”), Employee’s obligations under subparagraph (d) shall continue in
duration until the first to occur of the following: (a) the expiration of 60
months after the Separation Date or (b) the Proprietary Information has been
made available generally to the public either by the Company or by a third party
with the Company’s consent.

 

  3. Obligation upon Subsequent Employment. If you accept employment with any
future employer during the time period that you are entitled to receive salary
continuation (regardless of whether you actually receive severance benefits
during that period), you will deliver a copy of this Annex A to such employer
and advise such employer concerning the existence of your obligations under this
Participation Agreement.

 

  4.

Company’s Right to Injunctive Relief. By execution of this Participation
Agreement, you acknowledge and agree that the Company would be damaged
irreparably if any provision under this Annex A were breached by you and money
damages would be an inadequate remedy for any such nonperformance or breach.
Accordingly, the Company and its successors or permitted assigns in order to
protect its interests, shall pursue, in addition to



--------------------------------------------------------------------------------

  other rights and remedies existing in its favor, an injunction or injunctions
to prevent any breach or threatened breach of any of such provisions and to
enforce such provisions specifically (without posting a bond or other security).
With respect to such enforcement, the prevailing party in such litigation shall
be entitled to recover from the other party any and all attorneys’ fees, costs
and expenses incurred by or on behalf of that party in enforcing or attempting
to enforce any provision under this Annex A or any other rights under this
Participation Agreement.